UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7454



LARRY DARNELL JORDAN,

                                              Plaintiff - Appellant,

          versus

THOMAS RAY SIMS, Solicitor for Dorchester
County; SHERIFF OF DORCHESTER COUNTY, South
Carolina; MARGIE CARN MCKISSICK, Clerk of
Court, Dorchester County,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Matthew J. Perry, Jr., District
Judge. (CA-95-1933-3-OBC)


Submitted:   December 14, 1995            Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Darnell Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Jordan v. Sims,
No. CA-95-1933-3-OBC (D.S.C. Aug. 29, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2